Case 19-71568   Doc 5   Filed 11/27/19   Entered 11/27/19 12:49:20   Desc Main
                           Document      Page 1 of 8
Case 19-71568   Doc 5   Filed 11/27/19   Entered 11/27/19 12:49:20   Desc Main
                           Document      Page 2 of 8
Case 19-71568   Doc 5   Filed 11/27/19   Entered 11/27/19 12:49:20   Desc Main
                           Document      Page 3 of 8
Case 19-71568   Doc 5   Filed 11/27/19   Entered 11/27/19 12:49:20   Desc Main
                           Document      Page 4 of 8
Case 19-71568   Doc 5   Filed 11/27/19   Entered 11/27/19 12:49:20   Desc Main
                           Document      Page 5 of 8
Case 19-71568   Doc 5   Filed 11/27/19   Entered 11/27/19 12:49:20   Desc Main
                           Document      Page 6 of 8
Case 19-71568   Doc 5   Filed 11/27/19   Entered 11/27/19 12:49:20   Desc Main
                           Document      Page 7 of 8
Case 19-71568   Doc 5   Filed 11/27/19   Entered 11/27/19 12:49:20   Desc Main
                           Document      Page 8 of 8
